By the Court—
BROWN, C. J.,
delivering the opinion.
The record in this case discloses the fact that Mathew B. Peters, while a resident of the State of New York had a wife *244whose name was Thalia Peters, and that they had, as the offspring of their marriage, three minor children. Mrs. *Thalia Peters, for some cause that does not appear, brought her action for divorce, in the proper Court, in the State of New York, and, by the judgment of the Court, a total divorce was granted -and the Court decreed that the said Mathew B. Peters pay to the said Thalia ten dollars per week, to be paid weekly in advance, during their joint lives, as alimony. Subsequently to the divorce, Mathew B. Peters came to Georgia and intermarried with one Anna Brown, who had one child as the offspring of their marriage. Mathew B. acquired an interest in two plantations in Georgia, and became a lunatic, and Colonel E. F. Best, of this State, was appointed his guardian. He was carried to the Lunatic Asylum of this State, and there confined. At this stage of the case, Mrs. Thalia Peters, who was, and still is, a citizen and resident of the State of New York, filed her bill in the Superior Court of Bibb county, in this State, on the equity side of • said Court, against Best, as guardian of herr late husband, setting forth the fact of their intermarriage and divorce, and the judgment in-New York in her favor for alimony, and praying that the land in Georgia, or so much thereof as might be necessary for that purpose, be sold by Best, the guardian, and that the proceeds thereof be paid to her in satisfaction of her claim for alimony, which she charged remained wholly unpaid.
The guardian answered the bill, setting forth the property of his ward, to the best of his knowledge, and stating the fact that he was incurring heavy expenses for his ward’s bills in the Lunatic Asylum, which he had no money to pay, and he averred that property must be sold to meet these expenses. He also set forth the fact that the present wife and child of the said Mathew B., claimed a homestead and support out of the lands belonging to the .estate of his ward, and prayed that Mrs. Anna Peters and her child be made parties. To this answer, in the nature of a cross-bill, Mrs. Anna Peters added her answer admitting the facts, and stating that she had no separate estate, and that she claimed a support for herself and child, and a homestead out of the estate of her said husband.
*At May Term, 1869, Best, the guardian, filed an amended answer, in the nature of a cross-bill, setting forth that he had been authorized by a decree of the Court to sell the estate, and stating that he had declined to do so. as he could not get such price for the lands, as, in his opinion, would justify the sale. He then set up the further fact that, on the 16th day of August then last, his said ward died; and that he, as guardian, had, in conformity to law. become his •administrator; and that he had obtained from the Court of Ordinary an order to sell the real estate. He then admitted the divorce in New York, and the judgment for $520 00 per *246annum in favor of the said Thalia Peters for’ her alimony, which he stated she claimed as a special lien upon the estate of the said Mathew B. He also set forth the fact that Mrs. Anna Peters, the widow, had filed her application in the Court of Ordinary of Bibb county, claiming the year’s support allowed by law, for herself and her minor child, and that commissioners had been appointed, who had set apart, by their return, $lj800 00 for that purpose. But he said that, at the instance of said Thalia, the Ordinary had disallowed the return, on the ground that no provision had been made by the return for her three minor children, who were the children of the deceased; and upon the further ground that the judgment of the New York Court is a specific lien on the estate, and that the rights of the said Anna and her child, are subject to the prior lien of the said Thalia. That from this decision of the Court of Ordinary, an appeal has been taken to the Superior Court, which is pending; and that counsel for the said Anna and her child, have notified him of their intention to apply for a homestead out of the estate of the deceased husband, and that the counsel for the said Anna insist that she and her child are entitled to the year’s support and the homestead, before any of the debts of the estate are paid. He also stated that he is informed that there is a claim for a large amount set up by E. E. Brown, the father of the said Anna, for board of the said lunatic, and his wife and child, and for money advanced to pay his burial expenses, etc. That there is also a bill due the Superintendent of the Lunatic *Asylum for board and treatment of said lunatic while he was an inmate of the Asylum, and that there is a bill due one Hemp-hill, for services as nurs'e and attendant of the said Mathew B. for several months previous to his death. That there are also bills due Doctors Magruder and Hall for medical services in attending the said Mathew B. prior to his death, and a bill to Harris, Clay & Company for medicines. And that there was a judgment for fifty dollars against himself as guardian, and another against him as administrator, in favor of Kate Smith for services rendered Mrs. Anna Peters during the lifetime of her husband, and that there was also a bill due himself for professional services (as an attorney,) for the said deceased.
He then averred the insolvency of the estate, and prayed the direction of the Court in its administration. And he further prayed that all these conflicting claimants be made parties, and that they be enjoined from further proceedings till the judgment of the Court, setting their respective rights, and directing the distribution of the estate according to, the legal priorities between the parties. The injunction was granted as prayed, enjoining all the claimants from further proceeding till the order of the Court in the premises.
On the 18th day of December, 1869, the said Thalia made *247her affidavit before a Notary Public of Bibb county, stating that the suit between her and the said Anna is pending in Bibb Superior Court, that the amount involved exceeds the sum of five hundred dollars and costs, and that she has reason to believe, and does believe, that, from prejudice or local influence, she will not be able to obtain justice in the State Court, and therefore, prays that the suit be removed into the next Circuit Court of the United States for the Southern District of Georgia. Upon the hearing, the Judge passed an order transferring the case to the United States Court, and staying all further proceedings in the State Court, and this decision is assigned as error.
Is this one of the class of cases contemplated by the Act of Congress, passed 27th July, 1866, (14 Statutes at Large, 306,) which may be transferred to the United States Circuit *Court, upon the affidavit of one of the defendants who is a citizen of another State? I think not.
If this had been an application to transfer the bill in equity, filed by Mrs. Thalia Peters, against Best, the guardian, now the administrator, to set up her claim against the estate, I do not say that might ■ not have been done, and if the original bill had been transferred it might possibly have carried with it, the answer and cross-bill and answers, as incidents springing out of the original bill.
But this was neither asked for by Mrs. Thalia Peters, nor was it ordered by the Court. She asked that the proceeding or suit, commenced by Mrs. Anna Peters, to which she has made herself a party, and which is enjoined by the order upon the cross-bill of the administrator may be transferred. This case is entirely a separate suit; distinct from the bill filed by Mrs. Thalia Peters, against the guardian and administrator of her late husband, and is only incidentally connected with the original bill, by the answer of the administrator to the original bill, which is in the nature of a cross-bill. Though the transfer of the original bill might have carried with it the incident, we are very clear that the transfer of the incident does not carry with it the original bill.
The Act of Congress above referred to, provides in substance, that when any suit is pending iñ a State Court, to which an alien, 'or a citizen of another State is a party defendant, and a citizen of the State when the suit is pending is also a party. defendant, the case may be transferred so far as the alien defendant or citizen of another State, who is a defendant, is concerned, on the filing of the affidavit and giving the bond and security required, if the suit is one in which there can be “a final determination of the controversy, so far as it concerns him, (the citizen of the other State.) without the presence of the other defendants as parties in the cause.”
Now suppose we admit for the argument, that the transfer of the case commenced in the Court of Ordinary, by Mrs. *248Anna Peters, for- her year’s support against the administrator of her deceased husband, carried with it to the Federal Court, the original bill filed by Mrs. Thalia Peters, against the ^guardian of her late husband, for alimony, and the cross-bill filed by the administrator against both of them and a number of other creditors, holding liens of the highest dignity under our law, against the> estate of the deceased husband. Can the Federal Court by any judgment, which it has power to render and execute, make a “filial disposition of the controversy,” so far as Mrs. Thalia Peters is concerned ? That we understand ' to be the test. What is the controversy here, as the litigation now exists in the State Court. It is' as to the legal distribution of the estate of Mathew B. Peters, deceased, among the different creditors and persons, who each claim the highest lien upon’ it, not a simple controversy between Mrs. Thalia Peters and Mrs. Anna Peters, 'as to which of them has the highest claim upon the estate of their late husband. If that were all, the Federal Court might, if it had them both and the administrator before it, as parties, make a final disposition of the controversy as to Thalia Peters.
But suppose the case is transferred as between these two ladies, that does not withdraw the bill filed by the administrator for direction from the State Court, nor does it remove into the Federal Court, that bill as against any of the other defendants.
The Act of Congress in express terms declares: “Such removal of the cause as against the defendant petitioning therefor, into the United States Court, shall not be deemed to prejudice or talce away the right- of the plaintiff to proceed at the same time with the suit in the State Court, as against the other defendants, if he shall desire to do so.” Now suppose we order the litigation, sG far as it exists between Thalia and Anna Peters, transferred, and, in the meantime, Best, the administrator, proceeds with his bill for direction and settlement of the estate, in the State Court, as against the other defendants, who have liens claimed to be of the highest dignity against the estate, and suppose when the estate is sold, it is found that those liens are large enough to cover the whole amount, and the State Court orders it distributed among them, what will be the effect of the judig-1 ment of the Federal Court? If it decides in favor of Anna, it can *not, by its judgment, compel the Court of Ordinary, of Bibb county to approve the return of the Commissioners and allow her the year’s support, nor can it compel the administrator to pay her the amount found to be due; for the reason that he has, pending the litigation in the Federal Court, distributed, among the other creditors of the highest lien, under the judgment of the State Court, the entire estate, leaving nothing to meet the claim. If, on the other hand, it decides in favor of Thalia, there will be no *250fund out of which she can be paid, and the litigation will have been fruitless. Or, suppose the State Court shall not dispose of the) fund pending the litigation in the Federal Court. How can the Federal Court, with only two of the defendants to the bill for direction and settlement in the State Court before it, properly direct the payment of the fund to one or both the claimants, without the other defendants who claim that their liens upon the estate are superior to that of either of the defendants, who are, by the; transfer, carried before the Federal Court to litigate their rights, while the others are left in the State Court.
Again, to show the absurdity of this transfer, suppose when Anna and Thalia Peters appear in the Federal Court, Anna dismisses her application for the year’s support, this ends the litigation in that Court, but it is not a final disposition of the controversy, by any means; because Best, the administrator, is at liberty to proceed with his bill for direction and settlement in the State Court; and the claim of Anna in the Federal Court having been dismissed, she may come in and again be made a party defendant to the bill in the State Court; and if she has the highest lien on the fund by the final decree on the bill, it would be adjudged to her by the State Court. The fact that she had dismissed her application for the year’s support in the Federal Court, where she was plaintiff, would be nothing in the way of her answering the bill of the administrator in the State Court, to which she is defendant, and having her rights adjudicated at the same time with her other co-defendants.
But it must not be forgotten that this is a motion to transfer *only the litigation growing out of the application of Anna Peters for the year’s support to the Federal Court, and not a motion to transfer the bill in equity, filed by Thalia Peters, against Best, guardian, or the cross-bill of Best, administrator, against both Anna and Thalia, and numerous other defendants. It could never have been the intention of Congress, that in case of a bill filed by an administrator against numerous legatees and creditors, for direction in the administration of the estate of a deceased person, a single creditor or legatee, who may chance to live in another State, by coming in and making himself or herself a defendant to the bill, can in this way transfer the whole litigation from the State Court to the Federal Court. The effect of' such a ruling would be to . transfer almost the entire jurisdiction of estates to the Federal Courts, as, in most cases, some one who is a proper party to the bill, resides in a different State, and could compel the transfer. The fact that the Act of Congress authorizes the plaintiff to proceed in the State Court against the other defendants, after the transfer, negatives the idea that it was the intention that the whole litigation should be transferred. And *251from the very nature of things it is next to impossible, in a case like the present, where a bill is filed for direction against numerous creditors and claimants holding conflicting liens, to separate one of the defendants from the others, and finally dispose of the controversy as to that one, in another Court, without having the other claimants before that Court, so that all the conflicting claims to the fund may be considered together, and a judgment rendered which will protect the rights of all.
If the Federal Court in this case should hold that the judgment in favor of Thalia Peters in the New York Court is, under the laws of that State, a lien- of the highest dignity, it does not follow that the Courts of Georgia are bound to enforce that lien, when it comes in conflict with her own laws regulating liens. The judgment rendered in New York is entitled to full faith and credit in the Courts of Georgia, but it can only be enforced in Georgia by suit. An execution issued by the New York Court could not be levied by a *sheriff in Georgia. And a New York judgment, older than a judgment rendered in,a Georgia Court, would not take lien over a Georgia judgment rendered prior to the judgment in the Georgia Court upon the New York judgment. The lien is regulated, in other words, according to the date of the judgment in our own Courts. It follows, therefore, in case this ransfer is made, and the Federal Court determines that Thalia Peters has a valid judgment against her late husband which, by the laws of New York, is of the highest dignity, and would bind the defendant’s property in that State, in preference to any other claim, that the Court could not still determine the whole controversy between the parties to this bill, without having the Georgia claimants to the fund before it, that the priority of all liens upon the fund may be considered and determined together, according to the law regulating liens in such cases.
I do not agree with the counsel for the plaintiff in error, that the injunction granted by the State Court in this case, was any good objection to the transfer. In such case the injunction goes up to the Federal Court with the other proceedings had in the State Court, and remains in force there till it is modified or dissolved by order of the Federal Court.
There is a broad distinction between a case where a party to a bill in a State Court, proceeds in the Federal Court in violation of an injunction, and a case like the present, where a party under an injunction in the State Court applies to that Court to grant him an order of transfer under the Act of Congress, authorizing and requiring a transfer when a proper case is made.
Nor do I think the rule of law that the Court of competent jurisdiction which first obtains control of the case, has a right to hold it till final judgment, has anything to do with this case. The very object of the Act of Congress is to compel *252the transfer of a certain class of cases from one Court of competent jurisdiction in which the case is pending, to another. I but my decision upon the ground that it is impossible for the Federal Court, in a case like the present, to make a “final determination of the controversy, so far as it concerns *the party applying to have the cause removed;” and on the further ground, that the order of the Court below transfers only the suit commenced in the Court of Ordinary, in which Anna Peters is plaintiff, and Thalia Peters is defendant, which is all that is asked for by Thalia, when it is impossible for the Federal Court to fully determine and adjudicate Thalia’s rights, without having the bill and answers and all the others parties who have conflicting lines „upon the fund before it.
Judgment reversed.